NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 are rejected as being indefinite as the recited limitation "the second arm is located in at least one of the first quadrant (B11) and the second quadrant (B12) and is fixed within the at least one of the first and second quadrants only at a fixed region of the second arm" (in lines 24-27 of claim 1 and in lines 33-36 of claim 9) and “no fixed region is provided in at least one of the second quadrant (B12) and the fourth quadrant (B22)” (in lines 29-30 of claim 1 and in lines 38-39 of claim 9) is confusing. With the first limitation, it is an option that the second arm 32 may be fixed within the second quadrant (B12). However, with the last limitation, it states that there is no fixed region in the second quadrant (B12), which contradicts the prior limitation. Further, one of ordinary skill in the art fails to ascertain how there is no fixed region is provided in at least one of the second quadrant (B12) and the fourth quadrant (B22) while fig.1 
Claim 13 is rejected as being indefinite as the recited limitation "the second arm including a second one of the discrete fixed regions fixed to the step within the at least one of the first and second quadrants" in lines 38-40 and “none of the fixed regions is provided in at least one of the second quadrant and the fourth quadrant” in lines 43-44, is confusing. With the first limitation, it is an option that the second arm 32 may be fixed within the second quadrant (B12). However, with the last limitation, it states that there is no fixed region in the second quadrant (B12), which contradicts the prior limitation. Further, one of ordinary skill in the art fails to ascertain how there is no fixed region is provided in at least one of the second quadrant (B12) and the fourth quadrant (B22) while fig.1 & 5 depict that arm 32 is fixed/attach to the base in the second quadrant, and arm 31 is fixed/attach to the base in the fourth quadrant. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claims 2-8, 10-12 and 14-20 are rejected as they fail to correct the problem of claims 1, 9 and 13 from which they depend.

Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Kameta (US 2017/0184626 A1, cited by the applicants) discloses a substrate for a sensor, a physical quantity detection sensor, an acceleration sensor, an electronic apparatus, and a moving object where the substrate for a sensor includes: a base section; a movable section connected to the base section; an arm portion as a support portion extending along the movable section from the base section; a first gap portion having a protrusion portion in which one of the movable section and the arm portion protrudes toward the other of the movable section and the arm portion, and having a predetermined gap between the protrusion portion on one side and the other of the movable section and the support portion; and a second gap portion which is located further toward the base section side than the first gap portion has a gap wider than the predetermined gap, in which in the first gap portion, one of the movable section and the arm portion has a ridge portion on the side facing the first gap portion (“Abstract,” Fig.1&3).
Sato (US 10,677,813 B2) discloses a physical quantity detector according to the invention includes a substrate section including a base section, a movable part connected to the base section, a support section extending from the base section, an extending part extending from the support section, and a physical quantity detection element fixed to the base section and the movable part, and a weight fixed to the movable part, and the extending part and the weight overlap each other in a planar view from the thickness direction of the extending part (Fig.2; “Abstract”). 
Marek et al. (5,461,917) teaches an acceleration sensor is shown that comprises a middle silicon plate 2, two outer silicon plates 13, and an additional plate 10. In the middle silicon plate 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SUMAN K NATH/Primary Examiner, Art Unit 2861